COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                CONTINUING ABATEMENT ORDER

Appellate case name:      Antonio Fidel Garcia v. The State of Texas

Appellate case number:    01-18-00378-CR

Trial court case number: 1527904

Trial court:              185th District Court of Harris County

        In November, this Court issued a notice that the brief was late and requested a response,
but no response was filed. The Court issued an order on January 7, 2019, abating and remanding
to the trial court to hold a hearing to determine why no brief had been filed. The order set out
certain findings the trial court should make, including, if new counsel was appointed, a date by
which the appellant’s brief would be filed.
         On March 20, 2019, the Court received a hearing record in which the trial court permitted
retained counsel to withdraw and appointed new counsel. On April 15, 2019, a supplemental
clerk’s record was filed containing a document entitled “Trial Court’s Proposed Findings and
Conclusions after Abatement Hearing.” This document is not signed by the trial court and it fails
to set a date for the filing of the appellant’s brief.
        Accordingly, the abatement is continued. A supplemental clerk’s record containing a
signed order addressing the findings and conclusions requested in the order of January 7, 2019
shall be filed within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly___
                    Acting individually      Acting for the Court


Date: __April 18, 2019__